Citation Nr: 1440268	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Jeremy S. Montgomery, Esq.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1987.

This matter came before the Board of Veterans' Appeals ()Board) on appeal from a decision of January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Following a February 2012 remand, the Board denied the claim in December 2012.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In April 2014, the Court vacated the Board's decision for further proceedings consistent with their decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a higher level of special monthly compensation based on the need for aid and attendance.  The evidence shows that he is not entitled to monthly aid and attendance under the provisions of 38 U.S.C.A. § 1114(r)(1) (West 2002), and the appellant has not argued the same.  Instead, the Veteran, through his representative, has argued that he is in need of a higher level of care in the absence of which, he would require hospitalization, nursing home care or other institutional care.  In essence, he has alleged entitlement to monthly aid and attendance under the provisions of 38 U.S.C.A. § 1114(r)(2). 

Special monthly compensation is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352 (2013). 

Special monthly compensation is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  Special monthly compensation at the "k" and "r" rates are paid in addition to any other special monthly compensation rates, with certain monetary limits. 

Special monthly compensation at the "k" rate is provided for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

Special monthly compensation at the "l" rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

Special monthly compensation at the "m" rate is warranted if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels; or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception; or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c). 

Special monthly compensation at "n" rate is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).  Special monthly compensation  at the "n" rate is also warranted if the veteran's service-connected disability has caused him to suffer anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or to suffer blindness without light perception in both eyes.  Id.  

Special monthly compensation at the "o" rate is warranted if the Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such Veteran to two or more of the rates provided in one or more of 38 U.S.C.A. § 1114(l) through (n), no condition being considered twice in the determination, if the Veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances; or bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).

Special monthly compensation at the "o" rate is also warranted for total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the Veteran has also suffered service-connected blindness having only light perception or less.  Id.

Paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the "o" rate of special monthly compensation, through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2) .

Determinations for entitlement to the "o" rate of special monthly compensation  must be based upon separate and distinct disabilities.  That requires, for example, that where a Veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. § 3.350(e). 

If the loss of use of two extremities or being permanently bedridden leaves the person helpless, an increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities be taken as entitling the veteran to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e).

The provisions of 38 U.S.C.A. § 1114(p) provide for "intermediate" special monthly compensation rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f). 

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p). 38 C.F.R. § 3.350(f)(3).

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(4). 

A Veteran receiving special monthly compensation at the "o" rate, at the maximum rate under 38 U.S.C.A. § 1114(p), or at the intermediate rate between "n" and "o" plus special monthly compensation at the "k" rate, who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods that he is not hospitalized at the United States Government's expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.  38 C.F.R. § 3.350(h).  The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h).

The amount of the additional allowance payable to a Veteran in need of regular aid and attendance is specified in 38 U.S.C.A. § 1114(r)(1) ("r1" rate).  The amount of the additional allowance payable to a Veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2) ("r2" rate).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).  38 C.F.R. § 3.350(h)(3).

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance. 38 C.F.R. § 3.352(b)(2-4), (c).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the Veteran's need is clearly established and the amount of services required by the Veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

In this case, the Veteran is service connected for Parkinson's disease with weakness of the right lower extremity, with fastination and an equilibrium condition, rated as 60 percent disabling; weakness of the left lower extremity, with fastination and an equilibrium condition, rated as 60 percent disabling; weakness of the right upper extremity rated as 50 percent disabling; a chronic lumbosacral strain rated as 50 percent disabling; weakness of the left upper extremity rated as 40 percent disabling; cervical disc disease rated as 40 percent disabling; dysarthria rated as 30 percent disabling; gastroesophageal reflux disease, with hiatal hernia, cholelithiasis, and constipation rated as 30 percent disabling; a loss of sense of smell rated as 10 percent disabling; a loss of sense of taste rated as 10 percent disabling; orofacial bradykinesia rated as 10 percent disabling; degenerative joint disease and arthritis of the right shoulder rated as 10 percent disabling; and for chronic obstructive pulmonary disease and hypertension each rated as noncompensable.

Further, the Veteran is receiving special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 3.350(b), based on a need for regular aid and attendance while not hospitalized at government expense; and special monthly compensation under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at a rate equal to 38 U.S.C.A. § 1114(m) on account of the service connected Parkinson's disease with weakness of the right upper extremity, weakness of the left lower extremity, weakness of the left upper extremity, weakness of the right lower extremity with additional disabilities of cervical disc disease, chronic lumbosacral strain, dysarthria; gastroesophageal reflux disease, with hiatal hernia, cholelithiasis, and constipation, a loss of sense of smell, a loss of sense of taste, and orofacial bradykinesia independently ratable at 50 percent or more disabling.

In reviewing the December 2012 decision, the Court found that the Board's finding that "the appellant [did] not have an anatomical loss of or loss of use of any of his extremities," appeared inconsistent with the basis of his grant of special monthly compensation benefits at "level P at a rate equal to subsection M," in light of a January 2011 rating decision stating that the appellant in obtaining his current rating "m[et] the criteria for loss of use of [his] extremities."  (emphasis added).  Hence, the Board finds that the RO should review the January 2011 rating decision and address, if that statement is true, whether the January 2011 statement represents a basis to grant the appellant's appeal.  If that statement is not true, or if that statement does not provide a basis to grant the appeal the RO must explain the statement, and take, if necessary, appropriate action as warranted under the law.

Second, the Court found that while the Veteran does not currently suffer from an amputation of any extremity, given the extent of his disabilities to include his need, inter alia, (1) for "assistive devices in the form of a back brace, a walker to go from the bathroom to the kitchen at home," (2) "a wheelchair whenever he is outside the house," and (3) "gait [that] was noted to be mildly shuffling with short steppage and mildly reduced lifting of the feet off the floor during ambulation," the Board's decision frustrated judicial review by "failing to consider in its analysis whether any of the appellant's extremities' "remaining function . . . could be accomplished equally well by an amputation stump with prosthesis," as contemplated by 38 C.F.R. § 3.350(a)(2)(i) (emphasis added."  Hence, the Board finds that a VA examination is in order to address this question.

Accordingly, this claim is REMANDED for the following action:

1.  Any outstanding pertinent VA or other inpatient or outpatient treatment records should be obtained and incorporated in the claims folders.  The Veteran should be requested to sign the necessary authorization for release of any pertinent private medical records to VA.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a comprehensive VA physical examination, to be conducted by a neurologist, to address the nature and extent of the appellant's bilateral upper and lower extremity weaknesses, as well as his dysarthria and his cervical and lumbar disorders.  The neurologist must be provided access to the claims files, Virtual VA file, and VBMS file for review prior to the examination.  Following the examination the neurologist must opine whether it is at least as likely as not that any remaining extremity function could be accomplished equally well by an amputation stump with prosthesis.  A complete rationale should accompany any opinion provided.

3.  The AOJ must ensure that the neurologist's opinion is in complete compliance with the directives of this remand.  The AOJ must ensure that the neurologist documented his/her consideration of records that are part of the Virtual VA and VBMS data bases.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated, the claim must be readjudicated.  This includes reviewing whether the statement in the January 2011 rating decision that the appellant in obtaining his current rating "m[et] the criteria for loss of use of [his] extremities." (emphasis added) was true, and if so whether that provides a basis to grant the benefit sought.  If that statement was not true, or if that statement does not provide a basis to grant the appeal the RO must explain the statement, and take, if necessary, appropriate action as warranted under the law.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



